Third District Court of Appeal
                               State of Florida

                          Opinion filed October 3, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-904
                          Lower Tribunal No. 16-2693
                             ________________


                               W.T., a juvenile,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Angelica D.
Zayas, Judge.

      Carlos J. Martinez, Public Defender, and Natasha Baker-Bradley, Assistant
Public Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Kayla H. McNab, Assistant
Attorney General, for appellee.


Before ROTHENBERG, C.J., and SALTER and LOGUE, JJ.

      PER CURIAM.
      The officer had reasonable suspicion to stop Appellant and the other two

juveniles given the be-on-the-look-out transmission, the juveniles’ geographic and

temporal proximity to the armed robbery, the match between the suspects’ reported

descriptions and the juveniles’ appearances, and the juveniles’ behavior when

approached; and, once the firearm was discovered, the officer had probable cause

to arrest. Therefore, the officer was engaged in the execution of a legal duty when

Appellant knocked him to the ground in an apparent attempt to escape. W.T.’s

convictions are affirmed. See §§ 776.051, 784.07, 843.01, Fla. Stat.; Sosnowski v.

State, 245 So. 3d 885 (Fla. 1st DCA 2018); State v. Roy, 944 So. 2d 403 (Fla. 3d

DCA 2006).

      Affirmed.




                                        2